DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claim 13 is canceled.
Claims 1-12 and 14-21 are pending and examined below.

Drawings
The drawings were received on 06/16/2022.  These drawings are acceptable.

Claim Objections
Claim 18 is objected to because of the following informalities:  line 6 should read as “to allow the radiation source .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“robotically-controlled system” in claim 1,
“imaging system” in claim 1 and 10,
“coordination system”, in claims 1 and 10,
“radiation therapy system”, in claim 10. (Paragraph 0020)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1: the Specification discloses the robotically-controlled system as a robot with a multitude of articulating joints and arms (Paragraph 0028) 
Claim 1 and 10: the Specification discloses the imaging system is a computed tomography system, such as a cone-beam CT system (Paragraph 0019)
Claims 1 and 10: the Specification discloses the coordination system is one or more controllers, Paragraph 0020, having at least one processing unit or processor, and non-transitive memory or storage medium, and can take the form of a computer (Paragraph 0039).
Claim 10: the Specification discloses the radiation therapy system includes a radiation source such as a linear accelerator (LINAC) (Paragraph 0019), with an articulated arm (Paragraph 0020).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0080990 to Filiberti et al. “Filiberti”, in view of U.S. Patent Application Publication No. 2015/0190656 to Kuduvalli et al. “Kuduvalli”. and further in view of U.S. Patent Application Publication No. 2014/0163736 to Azizian et al. “Azizian”

Regarding claim 1, Filiberti discloses a system for coordinating radiation therapy and imaging processes (Paragraph 0005, medical system that includes a treatment radiation source, an imaging system configured to obtain image data during the treatment session; see Fig. 1A, radiation system 10 with imaging system 30), the system comprising: 
a radiation therapy system (Fig. 1A, “radiation system 10”, Paragraph 0028) comprising a radiation source (radiation source 20, Paragraph 0028) that moves about a subject (the radiation source 20 may have different ranges of motions and/or degrees of freedom, and is rotatable about the patient, Paragraph 0033) and direct radiation to a target area in the subject (“projects a beam 26 of radiation towards a patient 16”, Paragraph 0028) according to a treatment plan (system is operated to deliver treatment radiation using a treatment plan, Paragraph 0036); 
an imaging system configured to acquire imaging data from the subject (imaging system 30, Paragraph 0028, wherein the imaging system 30 is used to generate image data, Paragraph 0044), wherein the imaging system and the radiation therapy system are independently movable (the treatment source 20 and the imaging source 32 may move independently in respective planes that are non-parallel to each other”, Paragraph 0059); and 
a coordination system (control system 18 with processor 54, Paragraph 0031) configured to coordinate operation of the imaging system to acquire the imaging data from the subject during movement of the radiation source about the subject (“the processor 54 may transmit a control signal that causes the gantry 12 to rotate from a first gantry angle to a second gantry angle. In such cases, the treatment beam break occurs between the first and second gantry angles, and the imaging system 30 may be operated to obtain image data during any part(s) of such beam break as the gantry 12 rotates from the first gantry angle to the second gantry angle. When the treatment source 20 reaches the second gantry angle (which corresponds to an end of the treatment break, the processor 54 then stops the operation of the imaging system”, Paragraph 0039; wherein during the movement of the treatment source 20, imaging source 32 also moves, Paragraph 0041) according to the treatment plan (Paragraph 0037, specifically, the treatment breaks that causes the movement of the treatment source are incorporated in a treatment plan).
However, Filiberti does not explicitly disclose wherein the radiation source is mounted on a robotically-controlled system that is configured to move the radiation source.
Kuduvalli teaches a similar image-guided radiation treatment (Abstract) wherein the radiation source (See Fig. 3, Ref. 206, “Radiation treatment head”, that emits a radiation treatment beam, Ref. 203) is mounted on a robotically-controlled system (“articulated robot arm 204”, Paragraph 0038; See Fig. 3, radiation treatment head 206 mounted to arm 204) that is configured to move the radiation source (“The articulated robot arm 204 thereby provides five individually controlled degrees of freedom for movement of the radiation treatment head 206”, Paragraph 0038).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Filiberti’s invention, wherein the radiation source is mounted on a robotically-controlled system that is configured to move the radiation source, as taught by Kuduvalli, in order to provide a highly versatile range of positions and orientations for the radiation treatment head, i.e. the radiation treatment source (Kuduvalli, Paragraph 0033).
However, the modifications of Filiberti and Kuduvalli do not explicitly disclose wherein the coordination operation is to avoid collision of the radiation therapy system with the imaging system.
Azizian teaches a similar medical robotic system (Paragraph 0064) with a imaging device manipulated by a robot arm (Paragraph 0089), and a manipulatable device that is a manipulated by a separate robot arm (Paragraph 0087), wherein the imaging device includes computer tomography as the imaging modality (Paragraph 0087). 
Azizian teaches wherein the coordination operation is to avoid collision of the manipulative device system with the imaging system (“Another aspect is a method implemented in a robotic system for avoiding collisions between first and second robot arms, wherein the first robot arm holds a manipulatable device having a working end, wherein the second robot arm holds an image capturing device for capturing a plurality of images of the working end of the manipulatable device”, Paragraph 0013).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Filiberti and Kuduvalli, wherein the coordination operation is to avoid collision of the radiation therapy system with the imaging system, as taught by Azizian, in order for the first robotic arm and the second robotic arm to be able to work concurrently during the performance of a procedure or task at a work site (Azizian, Paragraph 0008).

Regarding claim 2, the modifications of Filiberti, Kuduvalli, and Azizian disclose all the features of claim 1 above.
Filiberti discloses the imaging system comprises a robotically-controlled arm (Figs. 7A-B, imaging source 32, Paragraph 0059; wherein as seen in Figs. 7A-B, imaging source is connected to arm 702, and pivotable about three joints, wherein arm 702 is part of a robotic arm system, Paragraph 0059), and the treatment radiation source is also coupled to an arm (Paragraph 0033) wherein the imaging system and the radiation therapy system are independent (the treatment source 20 and the imaging source 32 may move independently in respective planes that are non-parallel to each other”, Paragraph 0059).  Additionally, as disclosed in the claim 1 rejection above, Kuduvalli teaches wherein the arm of the treatment radiation source is a robotically-controlled system (See Fig. 3, Ref. 206, “Radiation treatment head”, that emits a radiation treatment beam, Ref. 203 is coupled to an articulated robot arm 204, Paragraph 0038).

Regarding claim 3, the modifications of Filiberti, Kuduvalli, and Azizian disclose all the features of claim 1 above.
Filiberti disclose wherein the imaging system is further configured to acquire three-dimensional (3D) imaging data, or four-dimensional (4D) imaging data, or a combination thereof (Paragraph 0046, specifically the CT image data is a volumetric CT image, which would read on a 3D imaging data).

Regarding claim 4, the modifications of Filiberti, Kuduvalli, and Azizian disclose all the features of claim 1 above.
Filiberti disclose wherein the imaging system comprises a cone beam computed tomography system (the imaging system 30 is used to generate image data, Paragraph 0044, wherein the image data is CT image data, Paragraph 0046, wherein the processor may be configured to reconstruct a cone-beam CT image, Paragraph 0048, and therefore the imaging system would read on a cone-beam CT system).  

Regarding claim 5, the modifications of Filiberti, Kuduvalli, and Azizian disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Kuduvalli teaches wherein the robotically-controlled system is configured to allow the radiation source to move with at least 4 degrees of freedom (“The articulated robot arm 204 thereby provides five individually controlled degrees of freedom for movement of the radiation treatment head 206”, Paragraph 0038; wherein the arm 204 is coupled to the radiation treatment head, i.e. the radiation source, See Fig. 3).

Regarding claim 6, the modifications of Filiberti, Kuduvalli, and Azizian disclose all the features of claim 1 above.
Filiberti discloses a treatment path corresponding to a treatment plan (Paragraphs 0041-0044, treatment plan includes positions P1-P5 for advancing the treatment radiation source 20; the positions P1-P5 would read on a treatment path).
However, Filiberti does not disclose wherein the coordination system is further configured to project an imaging path for imaging system and compare the imaging path with a treatment path.
Azizian teaches wherein the coordination system is further configured to project an imaging path for imaging system (Paragraph 0118, predict/estimate the trajectory of the image capturing device robot arm, and rates at which the arms are moving), and comparing the imaging path with a path of the arm of a manipulatable device (Paragraph 0118, the trajectory of the path of the arm of a manipulatable device, and rates at which the arm is moving is also predicted/estimated, and using the predicted/estimated trajectories and rates of the two arms, the collision prediction determines a minimum distance between the image capturing arm and the manipulatable device arm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Filiberti, Kuduvalli, and Azizian, wherein the coordination system is further configured to project an imaging path for imaging system and compare the imaging path with a treatment path, as further taught by Azizian, in order to be able to perform a collision prediction between the arm of the imaging system and the arm of the manipulatable device, which would read on a treatment device (Azizian, Paragraph 0118).

Regarding claim 7, the modifications of Filiberti, Kuduvalli, and Azizian disclose all the features of claim 6 above.
Azizian further teaches wherein the coordination system is further configured to adjust at least the imaging path based on the comparison (Paragraph 0130, determining if a collision is threatened between the image capturing device robot arm and the manipulatable device robot arm, if the collision will occur, command the image capturing device robot arm to take a collision avoidance action, Paragraph 0131, wherein the action is modifying the trajectory of the image capturing device robot arm 1101 to avoid a collision, Paragraph 0132).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Filiberti, Kuduvalli, and Azizian, wherein the coordination system is further configured to adjust at least the imaging path based on the comparison, as further taught by Azizian, in order to avoid a collision (Azizian, Paragraph 00132).

Regarding claims 8 and 9, the modifications of Filiberti, Kuduvalli, and Azizian disclose all the features of claim 1 above.
Filiberti discloses wherein the coordination system is further configured to analyze the imaging data to determine a change in the target area (the reconstructed image(s) allow an operator or a software to monitor the position and/or accuracy and the processor 54 is configured to correct the target volume position, Paragraph 0067; this would infer analyzing the reconstructed image data to determine a change in the target volume position, and correct the target volume position if necessary).
Filiberti further discloses wherein the coordination system is further configured to update the treatment plan based on the change (“the processor 54 may compare the reconstructed image (s) with reference image(s), and modify the treatment plan based on such comparison”, Paragraph 0049).

Regarding claim 10, Filiberti discloses a method for coordinating radiation therapy and imaging processes (method of performing an imaging procedure during a treatment session, Paragraph 0035), the method comprising: 
receiving an instruction for carrying out a radiation therapy process corresponding to a treatment plan (obtaining a treatment plan… in response to the processor 54 processing the treatment plan, the radiation system 10 is operated to deliver radiation towards a target region in the patient 16, Paragraph 0036); 
directing, using a coordination system (control system 18 with processor 54, Paragraph 0031), a radiation therapy system to initiate the radiation therapy process in which a radiation source directs radiation to a target area in a subject according to the treatment plan (“in response to the processor 54 processing the treatment plan, the radiation system 10 is operated to deliver radiation towards a target region in the patient 16”, Paragraph 0036); 
directing, using the coordination system (control system 18 with processor 54, Paragraph 0031), an imaging system to acquire imaging data from the subject (“The processor 54 also transmits one or more control signals to operate the imaging system 30 so that the source 32 delivers diagnostic radiation during the beam break to obtain image data, and to read out the image data from the imager 34 (Step 206)”, Paragraph 0038), wherein the imaging system and the radiation therapy system are independently movable (the treatment source 20 and the imaging source 32 may move independently in respective planes that are non-parallel to each other”, Paragraph 0059); and 
coordinating, using the coordination system (control system 18 with processor 54, Paragraph 0031), operation of the imaging system during movement of the radiation source about the subject (“the processor 54 may transmit a control signal that causes the gantry 12 to rotate from a first gantry angle to a second gantry angle. In such cases, the treatment beam break occurs between the first and second gantry angles, and the imaging system 30 may be operated to obtain image data during any part(s) of such beam break as the gantry 12 rotates from the first gantry angle to the second gantry angle. When the treatment source 20 reaches the second gantry angle (which corresponds to an end of the treatment break, the processor 54 then stops the operation of the imaging system”, Paragraph 0039; wherein during the movement of the treatment source 20, imaging source 32 also moves, Paragraph 0041).
However, Filiberti does not explicitly disclose wherein the radiation source is mounted on a robotically-controlled system.
Kuduvalli teaches a similar image-guided radiation treatment (Abstract) wherein the radiation source (See Fig. 3, Ref. 206, “Radiation treatment head”, that emits a radiation treatment beam, Ref. 203) is mounted on a robotically-controlled system (“articulated robot arm 204”, Paragraph 0038; See Fig. 3, radiation treatment head 206 mounted to arm 204).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Filiberti’s invention, wherein the radiation source is mounted on a robotically-controlled system, as taught by Kuduvalli, in order to provide a highly versatile range of positions and orientations for the radiation treatment head, i.e. the radiation treatment source (Kuduvalli, Paragraph 0033).
However, the modifications of Filiberti and Kuduvalli do not explicitly disclose wherein the coordination operation is to avoid collision of the radiation therapy system with the imaging system.
Azizian teaches a similar medical robotic system (Paragraph 0064) with a imaging device manipulated by a robot arm (Paragraph 0089), and a manipulatable device that is a manipulated by a separate robot arm (Paragraph 0087), wherein the imaging device includes computer tomography as the imaging modality (Paragraph 0087). 
Azizian teaches wherein the coordination operation is to avoid collision of the manipulative device system with the imaging system (“Another aspect is a method implemented in a robotic system for avoiding collisions between first and second robot arms, wherein the first robot arm holds a manipulatable device having a working end, wherein the second robot arm holds an image capturing device for capturing a plurality of images of the working end of the manipulatable device”, Paragraph 0013).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Filiberti and Kuduvalli, wherein the coordination operation is to avoid collision of the radiation therapy system with the imaging system, as taught by Azizian, in order for the first robotic arm and the second robotic arm to be able to work concurrently during the performance of a procedure or task at a work site (Azizian, Paragraph 0008).

Regarding claim 11, the modifications of Filiberti, Kuduvalli, and Azizian disclose all the features of claim 10 above.
Filiberti disclose wherein the imaging system acquires three-dimensional (3D) imaging data, or four-dimensional (4D) imaging data, or a combination thereof (imaging system generates image data, Paragraph 0044; wherein the image data is CT image data, and the CT image data is a volumetric CT image, which would read on a 3D imaging data, Paragraph 0046).

Regarding claim 12, the modifications of Filiberti, Kuduvalli, and Azizian disclose all the features of claim 10 above.
Filiberti discloses a treatment path corresponding to a treatment plan (Paragraphs 0041-0044, treatment plan includes positions P1-P5 for advancing the treatment radiation source 20; the positions P1-P5 would read on a treatment path).
However, Filiberti does not disclose projecting an imaging path for imaging system, comparing the imaging path with a treatment path; and adjusting at least the imaging path based on the comparison.
Azizian teaches projecting an imaging path for imaging system (Paragraph 0118, predict/estimate the trajectory of the image capturing device robot arm, and rates at which the arms are moving), comparing the imaging path with a treatment path (Paragraph 0118, the trajectory of the path of the arm of a manipulatable device, and rates at which the arm is moving is also predicted/estimated, and using the predicted/estimated trajectories and rates of the two arms, the collision prediction determines a minimum distance between the image capturing arm and the manipulatable device arm) using the coordination system (processor 43 and control unit 3021, Paragraph 0100); and adjusting at least the imaging path based on the comparison (Paragraph 0130, determining if a collision is threatened between the image capturing device robot arm and the manipulatable device robot arm, if the collision will occur, command the image capturing device robot arm to take a collision avoidance action, Paragraph 0131, wherein the action is modifying the trajectory of the image capturing device robot arm 1101 to avoid a collision, Paragraph 0132).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Filiberti, Kuduvalli, and Azizian, wherein the coordination method further includes projecting an imaging path for imaging system, comparing the imaging path with a treatment path; and adjusting at least the imaging path based on the comparison, as further taught by Azizian, in order to be able to perform a collision prediction between the arm of the imaging system and the arm of the manipulatable device, which would read on a treatment device (Azizian, Paragraph 0118), and avoid a collision (Azizian, Paragraph 0132).

Regarding claims 14 and 15, the modifications of Filiberti, Kuduvalli, and Azizian disclose all the features of claim 10 above.
	Filiberti discloses analyzing the imaging data to determine a change in the target area (the reconstructed image(s) allow an operator or a software to monitor the position and/or accuracy and the processor 54 is configured to correct the target volume position, Paragraph 0067; this would infer analyzing the reconstructed image data to determine a change in the target volume position, and correct the target volume position if necessary).  Filiberti further discloses updating the treatment plan based on the change (“the processor 54 may compare the reconstructed image (s) with reference image(s), and modify the treatment plan based on such comparison”, Paragraph 0049).

Regarding claim 16, the modifications of Filiberti, Kuduvalli, and Azizian disclose all the features of claim 1 above.
	Filiberti discloses wherein the coordination system is configured to direct an imaging arm of the imaging system to move around the subject to acquire the imaging data during movement of the radiation source (the imaging system comprises first and second robotic arms with a imaging source 32 and a imager 34, respectively, that can rotate about an isocenter, Paragraph 0059; Figs 3A-3D, and Paragraphs 0041-0045, the processor 54 causes the imaging source 32 rotates around the patient 16 from positions S1 to S5, to generate image data).  

Regarding claim 17, the modifications of Filiberti, Kuduvalli, and Azizian disclose all the features of claim 10 above.
	Kuduvalli teaches wherein the imaging system includes an x-ray detector that is a portal image device (“the imaging detectors 112 can be a so-called portal imaging detector”, Paragraph 0029).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Filiberti, Kuduvalli, and Azizian, wherein the imaging system includes an x-ray detector that is a portal image device, as further taught by Kuduvalli, in order to use the radiation treatment source as the imaging source to image the patient for setup and in-treatment images (Kudvalli, Paragraph 0006).

Regarding claim 18, Filiberti discloses a system for coordinating radiation therapy and imaging processes (Paragraph 0005, medical system that includes a treatment radiation source, an imaging system configured to obtain image data during the treatment session; see Fig. 1A, radiation system 10 with imaging system 30), the system comprising:
a radiation therapy system (Fig. 1A, Ref 10, “radiation system 10”, Paragraph 0028) comprising a radiation source (radiation source 20, Paragraph 0028) mounted on an arm (the source 20 may be coupled to the gantry 12 via an arm, Paragraph 0033), configured to move the radiation source about a subject (the radiation source 20 may have different ranges of motions and/or degrees of freedom, and is rotatable about the patient, Paragraph 0033) and direct radiation to a target area in the subject (“projects a beam 26 of radiation towards a patient 16”, Paragraph 0028) according to a treatment plan (system is operated to deliver treatment radiation using a treatment plan, Paragraph 0036), 
a computed tomography (CT) imaging system (imaging system 30, Paragraph 0028, wherein the imaging system 30 is used to generate image data, Paragraph 0044, wherein the image data is CT image data, Paragraph 0046, and therefore the image system 30 would read on a CT imaging system, wherein the imaging system includes a imaging source 32, and imaging detector/imager 34, See Fig. 7A-B) including an x-ray detector that is pivotable about a first point and a second point (Figs. 7A-B, imager 34, Paragraph 0059; wherein as seen in Figs. 7A-B, imager 34 is connected to arm 704, and pivotable about three joints), the CT imaging system being configured to acquire imaging data from the subject, and wherein the CT imaging system and the radiation therapy system are independently movable (the treatment source 20 and the imaging source 32 may move independently in respective planes that are non-parallel to each other”, Paragraph 0059); and 
a coordination system including a processor (control system 18 with processor 54, Paragraph 0031), the coordination system being configured to coordinate operation of the CT imaging system to acquire the imaging data from the subject during movement of the radiation source about the subject (“the processor 54 may transmit a control signal that causes the gantry 12 to rotate from a first gantry angle to a second gantry angle. In such cases, the treatment beam break occurs between the first and second gantry angles, and the imaging system 30 may be operated to obtain image data during any part(s) of such beam break as the gantry 12 rotates from the first gantry angle to the second gantry angle. When the treatment source 20 reaches the second gantry angle (which corresponds to an end of the treatment break, the processor 54 then stops the operation of the imaging system”, Paragraph 0039; wherein during the movement of the treatment source 20, imaging source 32 also moves, Paragraph 0041) according to the treatment plan (Paragraph 0037, specifically, the treatment breaks that causes the movement of the treatment source are incorporated in a treatment plan).
However, Filiberti does not explicitly disclose wherein the arm coupled to the radiation source is an articulated arm configured to move the radiation source with at least 4 degrees of freedom.
Kuduvalli teaches a similar image-guided radiation treatment (Abstract) wherein the arm (Fig. 3, Ref. 204), coupled to the radiation source (See Fig. 3, Ref. 206, “Radiation treatment head”, that emits a radiation treatment beam, Ref. 203), is an articulated arm (“articulated robot arm 204”, Paragraph 0038) configured to move the radiation source with at least 4 degrees of freedom  (“The articulated robot arm 204 thereby provides five individually controlled degrees of freedom for movement of the radiation treatment head 206”, Paragraph 0038).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Filiberti’s invention, wherein the arm coupled to the radiation source of filbert is an articulated arm configured to move the radiation source with at least 4 degrees of freedom, as taught by Kuduvalli, in order to provide a highly versatile range of positions and orientations for the radiation treatment head, i.e. the radiation treatment source (Kuduvalli, Paragraph 0033).
However, the modifications of Filiberti and Kuduvalli do not explicitly disclose wherein the coordination operation is to avoid collision of the radiation therapy system with the imaging system.
Azizian teaches a similar medical robotic system (Paragraph 0064) with a imaging device manipulated by a robot arm (Paragraph 0089), and a manipulatable device that is a manipulated by a separate robot arm (Paragraph 0087), wherein the imaging device includes computer tomography as the imaging modality (Paragraph 0087). 
Azizian teaches wherein the coordination operation is to avoid collision of the manipulative device system with the imaging system (“Another aspect is a method implemented in a robotic system for avoiding collisions between first and second robot arms, wherein the first robot arm holds a manipulatable device having a working end, wherein the second robot arm holds an image capturing device for capturing a plurality of images of the working end of the manipulatable device”, Paragraph 0013).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Filiberti and Kuduvalli, wherein the coordination operation is to avoid collision of the radiation therapy system with the imaging system, as taught by Azizian, in order for the first robotic arm and the second robotic arm to be able to work concurrently during the performance of a procedure or task at a work site (Azizian, Paragraph 0008).

Regarding claim 19, the modifications of Filiberti, Kuduvalli, and Azizian disclose all the features of claim 18 above.
Filiberti discloses wherein the CT imaging system is a cone beam computed tomography system (the imaging system 30 is used to generate image data, Paragraph 0044, wherein the image data is CT image data, Paragraph 0046, wherein the processor may be configured to reconstruct a cone-beam CT image, Paragraph 0048, and therefore the imaging system would read on a cone-beam CT system).  
Additionally, Filiberti discloses wherein the CT imaging system comprises a gantry that is configured to pivot about three points (Paragraph 0059, Fig. 7A-B).  Filiberti discloses the imaging system comprises first and second robotic arms with a imaging source 32 and a imager 34, respectively, that can rotate about an isocenter (Paragraph 0059).  Additionally, as seen in Figures 7A and 7B, the robotic arm contains 3 pivot points.  Therefore, this reads on a gantry that is configured to pivot about three points.  

Regarding claim 20, the modifications of Filiberti, Kuduvalli, and Azizian disclose all the features of claim 18 above.
Filiberti disclose wherein the imaging system is further configured to acquire three-dimensional (3D) imaging data, or four-dimensional (4D) imaging data, or a combination thereof (Paragraph 0046, specifically the CT image data is a volumetric CT image, which would read on a 3D imaging data).

Regarding claim 21, the modifications of Filiberti, Kuduvalli, and Azizian disclose all the features of claim 20 above.
As disclosed in the claim 18 rejection above, Filbert discloses a CT imaging system (imaging system 30, Paragraph 0028; wherein the image data is CT image data, Paragraph 0046, and therefore the image system 30 would read on a CT imaging system) wherein the CT imaging system includes a robotic arm system (Paragraph 0059).  Additionally, Filbert discloses a radiation therapy system (Fig. 1A, Ref 10, “radiation system 10”, Paragraph 0028) wherein the radiation source is coupled to an arm (the source 20 may be coupled to the gantry 12 via an arm, Paragraph 0033), and a coordination system (control system 18 with processor 54, Paragraph 0031).  Also as disclosed in the claim 18 rejection above, Kuduvalli teaches wherein the arm coupled to the therapy radiation source is a robotic arm (See Fig. 3, Ref. 206, “Radiation treatment head”, that emits a radiation treatment beam, Ref. 203 coupled to articulated robot arm 204”; Paragraph 0038)
However, the modifications of Filiberti and Kuduvalli do not disclose wherein the coordination system is further configured to determine a collision between a projected imaging path with a treatment path and adjust the projected imaging path to avoid collision between the CT imaging system and the radiation therapy system, based on the determined collision.
Azizian teaches wherein the coordination system is further configured to determine a collision between a projected imaging path with a treatment path (Paragraph 0118, predict/estimate the trajectory of the image capturing device robot arm and the manipulatable device robot arm, and rates at which the arms are moving; Paragraph 0130, determining if a collision is threatened between the image capturing device robot arm and the manipulatable device robot arm, Paragraph 0131) and adjust the projected imaging path to avoid collision between the imaging system and the manipulatable device system, based on the determined collision (if the collision will occur, command the image capturing device robot arm to take a collision avoidance action, Paragraph 0131, wherein the action is modifying the trajectory of the image capturing device robot arm 1101 to avoid a collision, Paragraph 0132).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Filiberti, Kuduvalli, and Azizian, wherein the coordination system is further configured to determine a collision between a projected imaging path with a treatment path and adjust the projected imaging path to avoid collision between the imaging system and the treatment system, based on the determined collision, as further taught by Azizian, in order to be able to perform a collision prediction between the arm of the imaging system and the arm of the manipulatable device, which would read on a treatment device (Azizian, Paragraph 0118), and avoid a collision (Azizian, Paragraph 0132).

Response to Arguments
Applicant's arguments, filed 06/16/2022, regarding the invocation of 35 U.S.C. 112(f) for the claim limitations “robotically-controlled system”, in claim 1, "imaging system" in claim 1 and 10, and "coordination system", in claims 1 and 10, have been fully considered but they are not persuasive.   The terms robotically-controlled system, imaging system, and coordination system all use the generic placeholder term “system”, which is defined in MPEPE 2181.A as a non-structural generic placeholder, and are not modified by sufficient structure, material, or acts for performing the claimed, which would rebut any presumption that the claim limitations are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Additionally, persons of ordinary skill in the art would not understand what structure for each of the contended terms perform the recited function: one of ordinary skill in the art would not understand from the claim language for claim 1, what structure of the robotically-controlled system would move the radiation source; one of ordinary skill in the art would not understand what structure of the imaging system of claims 1 and 10 would acquire the imaging data without knowing what the imaging system is specifically or what comprises the imaging system; and one of ordinary skill in the art would not understand what structure of the coordination system would coordinate the operation of the imaging system.  Therefore, for the reasons above, the 112(f) interpretations remain.   
Applicant’s arguments, see Pages 7-9, with respect to claim(s) 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references, Filiberti, Kuduvalli, and Azizian, that in combination teaches a radiotherapy system coupled with an imaging system and coordination system that is configured to coordinate operation of the imaging system to acquire the imaging data from the subject during movement of the radiation source about the subject according to the treatment plan to avoid collision of the radiation therapy system with the imaging system.

Conclusion                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793